        Case 3:18-cv-02108-SRU Document 13 Filed 01/25/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

LAVATEC LAUNDRY          TECHNOLOGY,               )
GMBH,                                              )
                                                   )
                                       Plaintifl   ) CrV[ ACTION NO. 3:18-cv-0210S (JBA)
                                                   )
                      v.)
                                                   )
MAXI-PRESS ELASTOMEzuC, [NC., et al., )
                                                   )
                                   Defendants.     )   January 25,2019




   ,              DEFENDANT MAXI.PRESS ELASTOMERIC, INC.'S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of   Civil ProcedureT.l, Defendant Maxi-Press Elastomeric, Inc.

files this Disclosure Statement and states that (i) Maxi-Press Elastomeric, Inc. is a wholly-owned

subsidiary of Maxi-Press Elastomertechnik GmbH.


                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             MAXI.PRESS ELASTOMEzuC, INC.

                                             BY ITS ATTORNEYS
                                             CUMMINGS & LOCKWOOD LLC

                                             /s/ John F. Carberrv
                                             John F. Carberry (ct02881)
                                             CUMMINGS & LOCKWOOD LLC
                                             6 Landmark Square
                                             Stamford, CT 06901
                                             Phone: 203-351-4280
                                             Fax:203-708-3933
                                             E-mail : j carberry@cl-law.com.
          Case 3:18-cv-02108-SRU Document 13 Filed 01/25/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE



         I, John F. Carberry, attorney for Defendants, do hereby certify that on January 25,2019,

this RULE 7.1 CORPORATE DISCLOSURE STATEMENT Maxi-Press Elastomeric, [nc.,

Reiner Schmelcher and Hector Alejandro was filed electronically. Notice of this filing will be

sent by email to all parties by operation of the court's electronic   filing system. Parties may

access this   filing through the court's CMIECF system.




                                               /s/ John F. Carberrv
                                               John F. Carberry (ct02881)
                                               CUMMINGS & LOCKWOOD LLC
                                               6 Landmark Square
                                               Stamford, CT 06901
                                               Phone: 203-35 l-4280
                                               Fax:203-708-3933
                                               E-mail : jcarberry @cl-law. com

                                              Attomey for Defendants
                                              Maxi-Press Elastomeric, [nc.,
                                              Reiner Schmelcher and Hector Alejandro



3513492_1. docx 1 / 2s / 20L9
